                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                                 ___________________________

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                                 No. 1:19-cr-2618-WJ

VINCENT LUNA,

               Defendant.

                  MEMORANDUM OPINION AND ORDER
           DENYING DEFENDANT’S MOTION FOR INFORMATION
     PURSUANT TO GIGLIO V. UNITED STATES REGARDING ALL ARRESTING
            OFFICERS AND THOSE INVOLVED IN THE SEARCH

       THIS MATTER comes before the Court upon Defendant’s Motion for Information

Pursuant to Giglio v. United States Regarding All Arresting Officers and Those Involved in the

Search, filed December 30, 2019 (Doc. 25). Defendant moves for disclosure of impeachment

information regarding at least nine law enforcement officers who were involved in his arrest and

subsequent apprehension after he failed to show for his preliminary hearing. Having reviewed the

parties’ pleadings and applicable law, the Court finds that Defendant’s motion is not well-taken

and, therefore, is denied.

                                       BACKGROUND

       Defendant is charged with being a Felon in Possession of a Firearm and Ammunition in

violation of 18 U.S.C. 922(g)(1); Possession with Intent to Distribute Methamphetamine in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B); and Possessing a Firearm in Furtherance of a

Drug Trafficking Offense in violation of 21 U.S.C. § 924(c)(1)(A)(i). These charges arise from an

encounter between law enforcement and Defendant at his residence in Cibola County on April 5,
2019. That encounter involved a large number of Cibola County Sherriff’s deputies who had some

role in either the initial encounter with Defendant, the fight Defendant instigated with deputies,

the transportation of Defendant for medical treatment and then to the county detention center, or

the execution of three search warrants on Defendant’s residence and property.

       Following the events of that day, Defendant was initially charged in state court with a

number of offenses including distribution of a controlled substance, possession of firearms by a

felon, and receiving stolen firearms and motor vehicles. Defendant was released on conditions on

April 8, 2019, and a preliminary hearing was set for May 7. Defendant failed to appear at the

preliminary hearing so a warrant was issued for his arrest. On July 27, he was located at a gas

station, but he successfully fled from the deputies, escaping on Interstate 40 at a high rate of speed.

Defendant was eventually arrested in Valencia County on July 29, having spent approximately

three months as a fugitive.

       Defendant seeks an order directing the Government to provide to the defense impeachment

as well as exculpatory evidence pursuant to Giglio v. United States, 405 U.S. 150 (1972), regarding

all arresting officers and those subsequently involved in the search of Defendant’s property. The

requested information includes but is not limited to the following:

   •   Citizen complaints;
   •   Disciplinary investigations, actions, and reports;
   •   Internal affairs reports;
   •   Performance evaluations;
   •   Reprimands for off duty conduct; and
   •   All other material written or otherwise revealing specific acts of dishonesty or misconduct
       bearing on these officers’ character for truthfulness as well as their propensity for engaging
       in unlawful activity going beyond the scope of their official duties.

       Defendant intends to use the requested material in support of his pending motion to

suppress (Doc. 24).



                                                  2
                                          DISCUSSION

       In Brady v. Maryland, the Supreme Court explained that “the suppression by the

prosecution of evidence favorable to an accused upon request violates due process where the

evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of

the prosecution.” 373 U.S. 83, 87. In Giglio v. United States, the Supreme Court extended its

holding in Brady to include evidence affecting the credibility of government witnesses. 405 U.S.

at 154–55.

       In United States v. Bagley, 473 U.S. 667, 676 (1985), the Supreme Court reaffirmed its

holdings in Brady and Giglio, clarifying that within the framework of Brady’s duty to disclose,

there was no distinction between impeachment evidence and exculpatory evidence. In Kyles v.

Whitley, 514 U.S. 419, 437 (1995), the Supreme Court held that the prosecution also “has a duty

to learn of any favorable evidence known to the others acting on the government’s behalf in the

case, including the police.”

       The Government contends that Defendant is not entitled to the requested Giglio

information for a suppression hearing, because his entitlement to such information is a trial right

only. The Government also notes that while Defendant seeks impeachment information on all nine

law enforcement officers who had some involvement with Defendant on April 5, 2019, he is

entitled to impeachment information only as to those individuals who are called as Government

witnesses. See 18 U.S.C. § 3500(b) (Jencks Act).

I.     Defendant’s Entitlement to Discovery and the Timing of Disclosure

       In support of his motion, Defendant refers to Department of Justice (“DOJ”) guidelines

and policies; specifically, § 9-5.001(B) of the Justice Manual which requires the Government to

seek all exculpatory and impeachment information from federal and state authorities. However,



                                                 3
as the Government points out, DOJ policies do not create an enforceable right for a defendant

seeking discovery. United States v. Taylor, 608 F. Supp. 2d 1263, 1268 (D.N.M. Mar. 26, 2009)

(citing cases holding that DOJ internal policies do not create substantive or procedural rights for

defendants); United States v. Wilson, 413 F.3d 382, 389 (3d Cir. 2005) (collecting cases).

       There is also no general constitutional right to discovery in a criminal case. United States

v. Hernandez-Muniz, 170 F.3d 1007, 1011 (10th Cir. 1999) (citing Weatherford v. Bursey, 429

U.S. 545, 559 (1977)). The Due Process Clause “has little to say regarding the amount of discovery

which the parties must be afforded.” United States v. Nevels, 490 F.3d 800, 803 (10th Cir. 2007)

(quoting Weatherford, 429 U.S. at 559). Rather, discovery is governed by statutory law; namely,

Federal Rules of Criminal Procedure Rule 16, and in the interest of due process under Brady and

related case law. As to this motion, the Court finds that Defendant is not entitled to disclosure of

impeachment evidence before a suppression hearing because due process requires only that

defendant receive evidence that is material to either guilt or punishment, and suppression hearings

do not relate to guilt or punishment.

       In United States v. Ruiz, the Supreme Court held that neither the Constitution nor Brady

requires disclosure of impeachment evidence before a guilty plea because, among other reasons,

“impeachment information is special in relation to the fairness of a trial, not in respect to whether

a plea is voluntary.” 536 U.S. 622, 629-632 (2002) (emphasis in original). The Tenth Circuit has

found that, in the context of a fair trial, “[s]ome limitation on disclosure delay is necessary to

protect the principles articulated in Brady v. Maryland.” United States v. Burke, 571 F.3d 1048,

1053 (10th Cir. 2009). In Burke, the Tenth Circuit also recognized that it would “eviscerate the

purpose of the Brady rule and encourage gamesmanship” if the Government were allowed to

“postpone disclosures to the last minute, during trial.” Id. at 1054. The Tenth Circuit has not



                                                 4
decided specifically whether impeachment evidence should be disclosed prior to a suppression

hearing but after Ruiz, it would seem to be more difficult for a defendant to claim that Brady

obligates pre-hearing disclosure. See United States v. Harmon, 871 F. Supp. 2d 1125, 1151

(D.N.M. May 10, 2012) (Browning, J.) (“it is not likely that a prosecutor must disclose

impeachment evidence before a suppression hearing in light of the Supreme Court’s conclusion in

United States v. Ruiz.”), aff’d, 742 F.3d 451 (10th Cir. 2014).1

         Defendant points to no persuasive case law decided after Ruiz which holds that

impeachment evidence must be disclosed before a suppression hearing. Instead, he relies on

United States v. Rodella, a District of New Mexico case chastising the Government for disclosing

at times “only the bare minimum that the law requires and nothing more.” No. CR 14-2783 JB,

2015 WL 711931, at *39 n.12 (D.N.M. Feb. 2, 2015) (Browning, J.). But that case does not

advance Defendant’s position regarding the timing of disclosure. In fact, the court observed, as it

did in Harmon, that “it is not likely that a prosecutor must disclose impeachment evidence before

a suppression hearing in light of the Supreme Court’s conclusion in United States v. Ruiz.” Id. at

*19 (quoting Harmon, 871 F. Supp. 2d at 1151).

         The few unpublished decisions by the Tenth Circuit related to this issue suggest that the

reasoning in Ruiz would also apply to the timing of disclosure for suppression hearings. For

example, in United States v. Johnson, without mentioning Ruiz or discussing whether Brady

applies to a suppression hearing, the Tenth Circuit rejected a defendant’s argument that the

prosecution violated Brady by failing to disclose impeachment evidence before a suppression




1
  In Harmon, the court noted that courts “have split” on the issue of disclosure before a suppression hearing, but that
“decisions that have found an obligation to disclose impeachment evidence before a suppression hearing predate . . .
[Ruiz].” 871 F. Supp. 2d at 1168; see United States v. Hykes, No. CR 15-4299 JB, 2016 WL 1730125 (D.N.M. Apr.
11, 2016) (Browning, J.) (ordering Government to review personnel files and discloses exculpatory information, but
finding that it was not required to produce information before the suppression hearing).

                                                          5
hearing. 117 F.3d 1429, 1997 WL 381926 at *3 (10th Cir. 1997). The court concluded that even

if the evidence was impeaching, disclosure “would not establish a reasonable probability that the

outcome of the suppression hearing would have been different” and also questioned whether the

evidence “would have been admitted at the suppression hearing.” Id.

       Here, Defendant seeks to obtain impeachment material before a suppression hearing is

held, but there is no legal authority for disclosure to be made on Defendant’s timetable. Defendant

has no entitlement to disclosure of impeachment evidence in advance of a suppression hearing and

so the motion is denied in that regard. That said, the Government states it “fully intends to comply

with its own policies regarding the inquiry for and production of impeachment information in

advance of such a hearing” even though doing so exceeds constitutional requirements. Doc. 32 at

3-4. The Court will hold the Government to this representation, although it agrees with the

Government that there is some question as to whether some of the requested information is in fact

impeachment evidence—as the Court will consider later in the discussion.

II.    Witnesses Relevant to Defendant’s Request

       The Jencks Act requires the Government to provide a defendant with statements or reports

made by a Government witness after the witness has testified. See 18 U.S.C. § 3500(b). Jencks

material differs from Brady material in that it covers any statement made by the Government’s

witness regardless of whether it is directly contradictory to his or her testimony. United States v.

Smaldone, 544 F.2d 456, 460 (10th Cir. 1976). Thus, the Government contends that if Defendant

is entitled to impeachment information under Giglio in advance of a suppression hearing (which

the Court has decided he is not), Defendant is entitled to this information only for Government

witnesses. See United States v. Molina, 75 F.3d 600, 602 (10th Cir. 1996) (noting that Giglio

requires the Government to disclose to the defense evidence pertaining to the credibility of



                                                 6
government witnesses) (citing Giglio, 450 U.S. 154 (1972), cert. denied, 116 S. Ct. 2510 (1996);

United States v. Garcia-Martinez, 730 F. App’x 665, 678–79 (10th Cir. 2018) (noting that “Giglio

appl[ies] only to impeachment information relating to a government witness” and that there is no

“controlling precedent” that would oblige the Government under Brady “to disclose information

that is exculpatory—in a purely impeachment sense—with respect to a defense witness”) (citing

United States v. Green, 178 F.3d 1099, 1109 (10th Cir. 1999) (emphasis in original), cert. denied,

139 S. Ct. 465 (2018); United States v. Embry, 452 F. App’x 826, 834–35 (10th Cir. 2011) (noting

that the Federal Rules of Evidence preclude a defendant from calling law enforcement officers to

testify as witnesses for the sole purpose of impeaching him or her).

       While the Government has not decided which witnesses it will call at trial, it states with

certainty that it has no intention of calling every law enforcement officer who had some

involvement with Defendant on April 5, 2019. Some officers were involved only tangentially in

the incident and for those who were involved more substantially, duplicative testimony would

obviously be unnecessary and inefficient. Accordingly, Defendant is entitled to Giglio material

only for those law enforcement officers the Government intends to call as witnesses at trial.

III.   Whether Defendant’s Requested Information is Relevant to Impeachment

       Defendant assures the Court that the material requested from the officers’ personnel files

is relevant to impeachment of the officers involved, but the Government characterizes the request

as little more than an attempt to burden the Government and harass its witnesses.       The Court

agrees with the Government that the examples provided by Defendant are not relevant to

impeachment.

       Defendant, as an example, offers evidence that Deputy Munk crashed into his car while

parked by a gasoline pump “without regard to a possible explosion of the gas pump or other



                                                7
motoring public.” Doc. 25 at 7-8. Defendant also contends that evidence exists confirming that

Deputy Munk was in an undercover car when he hit his car. According to the Cibola County

Sheriff’s Office report, attached as an exhibit to Defendant’s motion, Deputy Munk did indeed

strike Defendant’s vehicle with his unmarked patrol unit in an attempt to prevent him from fleeing.2

However, the Court fails to see how these facts constitute relevant impeachment information.

They describe law enforcement’s tactics trying to apprehend Defendant when he was a fugitive—

months after the encounter giving rise to the current charges.

        Defendant also points to a 1999 Domestic Violence state court complaint against Deputy

Munk for battery on a household member. That case’s docket sheet indicates that the case was

eventually dismissed and that Deputy Munk agreed to participate in a Domestic Violence early

intervention program. Doc. 25-3 (Ex. C). The Court cannot fathom what possible relevance a

twenty-year-old domestic violence arrest has for impeaching Deputy Munk—whether at a

suppression hearing or at trial—or how such an arrest (which did not result in a conviction) could

ever be admitted at trial under the rules of evidence.

        Based on these examples, the Court agrees with the Government that Defendant’s objective

seems to be directed at harassing and embarrassing the law enforcement officers involved in his

initial arrest in this matter rather than to acquire legitimate impeachment information regarding

Government witnesses. The Court reiterates that Defendant is entitled to evidence pertaining to

credibility of the Government’s witnesses, but he will not be permitted to conduct a bottom

trawling expedition of internal police files to use for improper purposes.




2
 Defendant provides a DVD of the “crash” at the gas station, lasting a little over a minute. Doc. 25-1 (Ex. A). The
Court watched the video several times but could not actually see a “crash.” The Court will assume the “crash”
occurred, although it still has little or no relevance for impeachment purposes.

                                                        8
                                        CONCLUSION

       In sum, the Court finds and concludes that while Defendant is entitled to Giglio material,

he is entitled only to information regarding individuals the Government will call as witnesses. The

Government is required to make ongoing and timely disclosure of such evidence, but it is not

required to disclose such evidence in advance of a hearing on Defendant’s pending motion to

suppress.

       The Court also finds and concludes that certain examples provided by Defendant as

impeachment evidence is not impeachment evidence and reminds Defendant that Giglio entitles

him only to evidence pertaining to credibility of Government witnesses.

       THEREFORE,

       IT IS ORDERED that Defendant’s Motion for Information Pursuant to Giglio v. United

States Regarding All Arresting Officers and Those Involved in the Search (Doc. 25) is hereby

DENIED for the reasons described in this Memorandum Opinion and Order.




                                             ______________________________________
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                9
